SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 21, 2010 Spur Ranch, Inc. (formerly known as New Green Technologies, Inc.) (Exact name of registrant as specified in its charter) Florida 000-29743 88-0409143 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 500 N. Capital of Texas Highway Bldg. 3, Suite 100 Austin, Texas 78746 (Address of principal executive office) Issuer's telephone number:512-355-1077 Section 8 Other Events Section 8.01Other Events Effective upon the opening of business on October 21, 2010, Spur Ranch, Inc.’s stock symbol changed from NGRN to SPRA.On August 10, 2010, the company’s name changed from New Green Technologies, Inc. to Spur Ranch, Inc. This new stock symbol, SPRA, is more consistent with our current name of Spur Ranch, Inc. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 22, 2010 Spur Ranch, Inc. /s/ Andrew Stack Andrew Stack, Chief Executive Officer
